Citation Nr: 1402357	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-04 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for skin disability, claimed as pseudofolliculitis barbae, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel






INTRODUCTION

The Veteran had active service from January 1988 to January 1992, and served in the Southwest Asia theater of operations from October 29, 1990, to April 16, 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

While a claimant must describe the nature of the disability for which he is seeking benefits, his identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).  Moreover, a "claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability."  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").  In light of the above, although the Veteran asserted service connection for pseudofolliculitis barbae, the Board has recharacterized the appeal as stated on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in southwest Asia from October 1990 to April 1991.  Although he has not asserted service connection based on his service in the Persian Gulf, courts have held that because proceedings before VA are nonadversarial, VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

In this regard, the Board notes that under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).  To date, the Veteran's claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In light of the foregoing, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Thereafter, although the Veteran failed to report for a May 2012 VA examination, on remand, the RO should schedule him for appropriate VA examination to determine the nature, extent, onset, and etiology of all pathology pertaining to a skin disability of the face prior to readjudicating his appeal.  As such, the Board reminds the Veteran that the duty to assist is not a "one-way street."  If a Veteran wishes help, he cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of his skin problems in and since service.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination that addresses the nature, extent, onset, and etiology of any skin disability to be present.  

Notify the Veteran that the purpose of the examination requested in this remand is to obtain information or that may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examinations may result in an adverse determination.  See Connolly  v. Derwinski, 1 Vet. App. 566, 569 (1991).

The claims folder should be made available and reviewed by the examiner.  The examiner must discuss any reports of recurrent symptoms since service and indicate whether it is at least as likely as not that any skin disability of the face can be attributed to a known clinical diagnosis.  A diagnosis of pseudofolliculitis barbae must be ruled in or excluded.

If the examiner attributes any skin disability of the face to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such condition is related to or had its onset in service.  In doing so, the examiner must acknowledge and discuss his or her findings with any lay report of recurrent symptoms since service, as well as the service treatment records reflecting treatment for pseudofolliculitis barbae.   

4.  Then readjudicate the appeal.  If the issue on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

